DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-13 as originally filed are currently pending and are considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name Android, IOS and iPhone.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Android operating system and Apple iPhone operating system and, accordingly, the identification/description is indefinite.
 Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “entering information of the storage boxes”.  
Claim 13 is dependent on Claim 1 which recites the step of “starting the APP”, however the step of starting the APP occurs prior to “entering and building an information of the storage boxes”, therefore the step of “searching for the information of the storage boxes” as recited in Claim 13 can not be conducted, because the information has not been entered as required in Claim 1.  Appropriate clarification is requested.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., WO 2020/091687 in view of https://www.sortly.com, hereinafter Sortly.
As per Claim 1, Lim et al. discloses a management method using an APP management system, comprising a front-end APP management unit (Figure 1, Mobile App 24), 
a back-end website management unit (Figure 1, Backend Application with Data Storage), 
a plurality of storage boxes (Figure 3, Storage Box 40), and 
at least one mobile apparatus (Figure 1, Multiple Mobile Phone Systems 20), 
each of the storage boxes containing multiple items therein (Figure 4, depicts multiple items stored in Box 1), 
each of the storage boxes provided with a near-field communication (NFC) tag (Figure 3, depicts Storage Container 40 Box 1 with Smart Label 10); 
the management method comprising: 
downloading an APP program by the at least one mobile apparatus (pg.13, lines 18-19 discusses user must download the Mobile App (24) from either Google Playstore ™ or Apple Store ™); 
inputting an authorization key previously through the back-end website management unit (pg.13, lines 21-22 discusses The user or each user (in the case of business Mobile App (24)) would have to sign up- via Google™ or Facebook™ or email and create a username…pg.7, line 31 discusses IOT Smart Label System is web based);
registering (pg.13, lines 19-20 discusses the user would have to register with the Mobile App provider); 
starting the APP program (pg.11, lines 16-17 discusses a user would use the Smartphone (20) and Mobile App (24) of the IOT Smart Label System); 
entering and building an information of the storage boxes (pg.11, lines 12-19 discusses The user would store items in each storage space (40) physically (such as a box or cabinet) and each storage space would be identified by a Smart label (10). The Smart Label (10) would contain details of the container including an unique computer readable code (such as QR code, RFID or NFC). A user would use the Smartphone (20) and Mobile App (24) of the IOT Smart Label System (26) to capture images of the stored articles in a specific location and record the description of the articles using the camera (22) in the mobile phone 20); 
entering a storage box bundling module (pg.11, lines 19-21 discusses Once the data of each stored item is captured by the Mobile App (24), the data would be uploaded to the cloud or server and stored for future retrieval and reference); 
scanning the NFC tag of each of the storage boxes by the storage box bundling module (pg.15, lines 30-31 discusses the user would scan the QR code, RFID or NFC on the Smart Label of Box 1 to have authorized access to use the Smart Label 10); 
taking a picture of the items of each of the storage boxes by the at least one mobile apparatus (pg15, lines 31-32 discusses as the user places each item into Box 1, the user would take a photo of each item using the camera (22) in his mobile phone 20); 
bundling the NFC tag and the picture of the items of each of the storage boxes (pg.11, lines 16-19 discusses A user would use the Smartphone (20) and Mobile App (24) of the IOT Smart Label System (26) to capture images of the stored articles in a specific location and record the description of the articles using the camera (22) in the mobile phone 20); 
finishing a filing work of the storage boxes (pg.16, line 2, discusses After the storage (40) exercise is completed); 
scanning the NFC tag of each of the storage boxes by the at least one mobile apparatus (pg.17, lines 29-31 discusses the user physically scans the Smart Label (10) on each stored container (40) using 30 the mobile Mobile App (24) in order to see the contents of each storage container 40);
transmitting the picture of the items of each of the storage boxes to the at least one mobile apparatus by the NFC tag (pg.17, lines 31-33 and pg.18 lines 1-5 discusses When the mobile phone (20) scans the Smart Label affixed on the stored container (Box 1 ), using the computer readable code scanning function of the Mobile Phone, the computer readable code scanner would identify and recognizes the unique computer readable code and proceeds to retrieve the data of the Smart Label 10); and  
checking the items of each of the storage boxes by the at least one mobile apparatus (pg.18, lines 3-5 discusses The screen of the Mobile App would then display the contents in Box 1 - a pair of shoes, a CD, a phone and a pair of heels with each item identified as # shoe, #cd, # phone, # heels).  
Lim et al. discloses the limitation of the claimed invention.  However, Lim et al., fails to explicitly state:
deriving the authorization key of using the APP program through the front-end APP management unit; 
inputting the authorization key; 
verifying the authorization key.
Sortly teaches:
deriving the authorization key of using the APP program through the front-end APP management unit (Sortly, pg.1, Authentication is performed using OAuth 2.0, in which you must provide your secret key as the bearer token); 
inputting the authorization key (Sortly, pg.1 refers to OAuth 2.0, which is a string that the OAuth client uses to make requests to the resource server1)
verifying the authorization key (Sortly, pg.1 refers to OAuth 2.0 providing a bearer token, The OAuth 2.0 Bearer Token usage states: If the protected resource request does not include authentication credentials or does not contain an access token that enables access to the protected resource, the resource server MUST include the HTTP "WWW-Authenticate" response header field; it MAY include it in response to other conditions as well, thereby verifying the authorization key2).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Lim et al. to include an OAuth 2.0 system of verifying client access as taught by Sortly to provide a system for individuals or new businesses that need to keep track of all their stuff. (Sortly, pg.8).
	 As per Claim 2, Lim et al. discloses the management method as claimed in claim 1, wherein the at least one mobile apparatus is a smart phone or cell phone (pg.10, lines 21-22 discusses The Application interface of IOT Smart Label System (26) would work with multiple mobile phone systems).  
As per Claim 4, Lim et al. discloses the management method as claimed in claim 1, wherein the NFC tag is stuck to an interior of each of the storage boxes (pg.14, lines 16-18 discusses the user would begin by affixing a Smart Label (10) to a specific storage space (40) e.g. cabinet or cardboard box or wardrobe3).  
As per Claim 5, Lim et al. discloses the management method as claimed in claim 1, wherein the NFC tag is stuck to an exterior of each of the storage boxes (Figure 4, Storage Container 40 depicts Smart Label 10 affixed to the exterior of the storage container).  
As per Claim 6, Lim et al. discloses the management method as claimed in claim 1, wherein: 
the front-end APP management unit includes an APP API (application programming interface) (pg.2, lines 29-30 discusses The IOT Smart Label System which is web based and which enables users with a Mobile App and a smartphone to interface with the said Smart Label System), 
an Android version, and an IOS (i-phone operating system) version (pg.10, lines 30-31 discusses The Mobile App (24) may operate on any system for electronic devices including Android and iPhone mobile phone systems); 
the APP API includes the APP program (Figure 1, Mobile App 24); and 
the front-end APP management unit is accessible through a log-in, with an accessible authority of a member (pg.13, lines 21-22 discusses The user or each user (in the case of business Mobile App (24)) would have to sign up- via Google™ or Facebook™ or email and create a username…pg.7, lines 15-21 discusses authorizing by a main user of another user or more users full or restricted access of the system (ii) giving full access to each user an access to all functions and tasks allowed in the Mobile App; and (iii) giving restricted access to each user a selected access to the data of the Mobile App).  
As per Claim 7, Lim et al. discloses the management method as claimed in claim 1.  Lim et al., discloses a back-end website management unit (Figure 1, Backend Application with Data Storage). Lim et al., further pg.7, lines 13-17 discloses  multi-user function using the IOT Smart Label System comprises the steps of (i) authorizing by a main user of another user or more users full or restricted access of the system.
However, Lim fails to explicitly state is accessible through a log-in, with an accessible authority of a system administrator and an agent.  
Sortly teaches a back-end website management unit is accessible through a log-in, with an accessible authority of a system administrator and an agent (Sortly pg.2, depicts a Sign In link on the the top right corner of the web interface…Sortly pg.6, discusses Sortly supports three types of users. Owners and Admins will have complete access to all folders in your account. When you add a “member,” they cannot see any information until given access by an owner or admin).
Therefore it would have been obvious to one of ordinary skill in the art of inventory management before the effective filing date of the claimed invention  to modify the system of Lim et al. to include an identified Admin to provide access to users as taught by Sortly to provide a system for individuals or new businesses that need to keep track of all their stuff. (Sortly, pg.8).
As per Claim 8, Lim et al. discloses the management method as claimed in claim 1, wherein the back-end website management unit includes a member management module for editing, inquiry, authorization, and confirmation of a member built-in management work (Figure 1, Backend Application with Data Storage…pg.12, lines 1-2 discusses Multi-user interface and access with various levels of security with restriction of access to authorized users).  
As per Claim 9, Lim et al. discloses the management method as claimed in claim 1, wherein the back-end website management unit includes a company management module for editing and inquiry of a company management work (Figure 1, Backend Application with Data Storage…pg.21, lines 19-24 discusses If the Mobile App (24) is used for business, User A and User B may decide that colleagues from other departments may search and view the stored items in some locations but not all locations. User A and User B may allow some designated colleagues in the same department to change and update stored items within all stored locations in their department only. The multi-user feature would be beneficial to an office environment).  
As per Claim 10, Lim et al. discloses the management method as claimed in claim 1, wherein the back-end website management unit includes a storage box management module for editing and inquiry of a storage box management work (Figure 1, Backend Application with Data Storage…pg.12, lines 16-18 discusses the Add/edit label function of the IOT Smart Label System (26) allows the user to add a new description or Smart Label (10) and content data stored including new details of description or label of stored items and identity of stored space).  
As per Claim 11, Lim et al. discloses the management method as claimed in claim 1. However, Lim et al. fails to explicitly state wherein the back-end website management unit includes an account number management module for editing and inquiry of a user management work.  
Sortly teaches wherein the back-end website management unit includes an account number management module for editing and inquiry of a user management work (Sortly, pg.6, discusses When adding a new user, you must select what level of permission they will get. There are three different kinds of user permissions as listed below: 1. Owner - Access to all folders and settings 2. Admin - Access to all folders but limited setting (cannot add/manage users or update billing information) 3. Member - Access to single or multiple folders. Members can be assigned "edit" or "read-only" access for each folder you want them to access…Sortly, pg.7 discusses With Sortly, you can view actions and user activity at the Account, Folder, or Item level. You can also filter or sort and export the activities based on a specific date period or activity type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to manage user activity and actions as in the improvement discussed in Sortly in the system executing the method of Lim et al. As in Sortly, it is within the capabilities of one of ordinary skill in the art to manage user activity and actions to the inventory management system of Lim et al., with the predicted result of tracking user actions within an inventory management system as needed in Lim et al.
As per Claim 12, Lim et al. discloses the management method as claimed in claim 1. However, Lim et al. fails to explicitly state wherein the back-end website management unit includes an authorization key management module for editing and inquiry of an authorization key management work.  
Sortly teaches wherein the back-end website management unit includes an authorization key management module for editing and inquiry of an authorization key management work (Sortly, pg.1 uses an OAuth 2.0 protocol, where tokens are issued to clients by an authorization server with the    approval of the resource owner.  The client uses the access token to access the protected resources hosted by the resource server.  This specification describes how to make protected resource requests when the OAuth access token is a bearer token).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to manage access tokens as in the improvement discussed in Sortly in the system executing the method of Lim et al. As in Sortly, it is within the capabilities of one of ordinary skill in the art to manage access tokens of the inventory management system of Lim et al., with the predicted result of managing access to an inventory management system as needed in Lim et al.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim WO 2020/091687 in view of https://www.sortly.com, hereinafter Sortly further in view of Wollin U.S. Patent Application Publication 2013/0201002.
As per Claim 3, Lim et al. and Sortly discloses the management method as claimed in claim 1.  Lim et al. further teaches an inventory management system in which visual codes, barcodes, QR codes or NFC tags are affixed to storage containers.
However, the Lim et al.-Sortly combination fails to explicitly state wherein each of the storage boxes is integrally formed with the NFC tag which is located at a sandwiched portion between an inside and an outside of each of the storage boxes.  
Wollin teaches wherein each of the storage boxes is integrally formed with the NFC tag which is located at a sandwiched portion between an inside and an outside of each of the storage boxes (pg.3, ¶[0032] discusses visual codes embedded in the storage container 31, 32, 33, 34).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have tags embedded into storage containers as in the improvement discussed in Wollin in the system executing the method of the Lim et al.-Sortly combination. As in Wollin, it is within the capabilities of one of ordinary skill in the art to embed a tag within the walls of a storage to the NFC tags for inventory management with the predicted result of embedding NFC tags into storage containers as needed in the Lim et al.-Sortly combination.

	





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim WO 2020/091687 in view of https://www.sortly.com, hereinafter Sortly further in view of Cartwright U.S. Patent Application Publication 2015/0009013.
As per Claim 13, Lim et al. discloses the management method as claimed in claim 1, wherein the step of starting the APP program includes: 
searching for the information of the storage boxes (pg.18, discusses search method using the Mobile App (24) of the IOT Smart Label System (26) whereby the user browses the list of all recorded labels ( 10) and tags in the database); 
entering a storage box searching module (pg.20, lines 5-6 discusses the user would open the Mobile App (24) and use the "Search" Function of the IOT Smart Label System (26). The user then types in the item he is searching for); 
listing the picture or scanning the NFC tag (pg.20 lines 7-8 discusses The Mobile App (24) would display the icons of the Storage containers, in this case, Box 1 and Box 2); 
the step of listing the picture including listing the picture (pg.20, lines 14-15 the screen of the Mobile Phone would now display the contents in Box 2 which are a pot, a pair of shoes, and a mug with each item identified as # pot, # shoe and # mug); 
selecting the picture (pg.20, lines 12-13 discusses the user would place the cursor on Box 2); 
scanning the NFC tag (pg.20, lines 18-20 discusses the user would then be able to walk to the specific container and scan the Smart Label (10) on the stored space and be able to identify the contents just as shown in the screen of the Mobile Phone); 
	Lim et al. and Sortly are within the same field of endeavor.  Lim et al. teaches the user would scan the QR code, RFID or NFC on the Smart Label (10) of Box 2 to have authorized access to
use the Smart Label, including the location marker. As the user places each item into Box 2, the user would take a photo of each item using the camera (22) in his mobile phone (20). After that, the user would record then identify each item placed into the storage container (40) "Box 2" by tagging the photo of each item e.g. # pot, #shoe# mug. After the storage (40) exercise is completed, the user may upload as well as update the details of the storage container (40) and stored items onto the
Cloud or server. The details uploaded would now include details of the items in the
storage container (Box 2) in a specific storage location (as identified by the Location
Marker stored in the Smart Label of Box 2.).
However, Lim et al. and Sortly fail to explicitly state:
matching or mismatching, and returning to the step of listing the picture when mismatching; 
the step of scanning the NFC tag including scanning the NFC tag; 
indicating the picture; and matching or mismatching, and returning to the step of scanning the NFC tag when mismatching.  
	Cartwright teaches matching or mismatching, and returning to the step of listing the picture when mismatching (pg.5, ¶ [0070] discusses a spot or snapshot inventory audit workflow process, provided by one embodiment and used to verify that specifically identified and selected assets and their associated RFID tags exist within a given location); 
the step of scanning the NFC tag including scanning the NFC tag (pg.5, ¶ [0071] discusses capturing local information is done by the operator using the system, connected in real-time to the Bluetooth RFID scanner/reader, in continuous mode, scanning the assets within the rack or enclosure 702); 
indicating the picture (pg.5, ¶ [0070] discusses This audit workflow is used to compare data downloaded from the centralized database with that which is found at a specific location); and 
matching or mismatching, and returning to the step of scanning the NFC tag when mismatching (pg.5, ¶ [0072] discusses Once complete the scanner is switched off and the system builds a list of the assets actually found as compared to those expected to be found as currently stored in the central database 703. As described further below, the workflow accounts for all possible exception scenarios from this point based on whether assets are correctly found, assets are missing or extra assets have been found 704).
The cited portions of Cartwright disclose a spot or snapshot inventory audit being conducted, which comprises the step of scanning RFID tags and verifying items in storage by comparing the image received to the item in the storage location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to visually audit the items in storage locations as in the improvement discussed in Cartwright in the system executing the method of the Lim et al.-Sortly combination. As in Cartwright, it is within the capabilities of one of ordinary skill in the art to compare image data with physical items stored in a storage location to the inventory management system of the Lim et al.-Sortly combination with the predicted result of verifying items in storage with data stored in NFC tags as needed in the Lim et al.-Sortly combination.	
Examiner notes, the italicized portions of the claims are given little patentable weight, because the mismatching steps are recited as alternative or optional steps and the returning steps requires relies only when a mismatching occurs.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jetcheva et al. U.S. Patent Application Publication 2016/0371630 discusses personal inventory management for quantified home.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.oauth.net/2/access-tokens/
        2 RFC 6750: The OAuth 2.0 Authorization Framework: Bearer Token Usage (rfc-editor.org)
        3 Examiner is construing the ability for an NFC tag to be stuck to the interior of a storage container, can be applied to the inside of a cabinet or cardboard box.